Name: Commission Regulation (EEC) No 1916/86 of 20 June 1986 amending Regulation (EEC) No 572/73 establishing egg and poultrymeat products eligible for the advance fixing of export refunds
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 21 . 6 . 86 Official Journal of the European Communities No L 165/ 19 COMMISSION REGULATION (EEC) No 1916/86 of 20 June 1986 amending Regulation (EEC) No 572/73 establishing egg and poultrymeat products eligible for the advance fixing of export refunds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 laying down conditions for applying protective measures in the market in eggs ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 9 (3) and 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by Regulation (EEC) No 1475/86, and in particular Articles 9 (3) and 15 thereof, Whereas the Annex to Commission Regulation (EEC) No 572/73 (4), as last amended by Regulation (EEC) No 3650/81 (*), should be amended to take account of the extension of the list of products which are eligible for an export refund ; Article 1 The Annex to Regulation (EEC) No 572/73 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 133, 21 . 5 . 1986, p. 39. (3) OJ No L 282, 1 . 11 . 1975, p. 77 . (4) OJ No L 56, 1 . 3 . 1973, p. 6 . 0 OJ No L 364, 19 . 12. 1981 , p . 15 . No L 165/20 Official Journal of the European Communities 21 . 6 . 86 ANNEX ANNEX CCT heading No Description 1 2 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g, known as 'chicks': I. Turkeys and geese II . Other B. Other 02.02 Dead poultry (that is to say, fowls, ducks, geese , turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls II . Ducks III . Geese IV. Turkeys V. Guinea fowls B. Poultry cuts (excluding offals) : I. Boned or boneless II . Unboned (bone-in) : a) Halves or quarters b) Whole wings, with or without tips c) Backs, necks, backs with necks attached, rumps and wing tips d) Breasts and cuts of breasts e) Legs and cuts of legs f) Goose or duck paletots g) Other C. Offals 02.03 Poultry liver, fresh, chilled, frozen, salted or in brine : A. Fatty liver of goose or duck B. Other 02.05 Pig fat, free of lean meat and poultry fat (not rendered or solvent-extracted), fresh chilled, frozen, salted, in brine, dried or smoked : C. Poultry fat 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : B. Poultry fat 21 . 6 . 86 Official Journal of the European Communities No L 165/21 CCT heading No Description 1 2 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultrymeat b) Containing 25 % or more but less than 57 % by weight of poultrymeat c) Other 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching : 1 . Of turkeys or geese 2. Other b) Other :  unprocessed  in the form of ovalbumin B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs not in shell : 1 . Dried 2. Other b) Egg yolks : 1 . Liquid 2. Frozen 3. Dried'